DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, US 2018/0366496 (corresponding to US 10,249,652).
In re Claim 1, Li discloses a display panel (Fig. 6), comprising: a base substrate 10; a first transistor (31, 32, 33, 521, 511), wherein the first transistor (31, 32, 33) comprises a first active layer 31, a first gate 32, a first source 33, and a first drain 34, wherein the first source 33 and the first drain 34 are located on a first (an upper) side of the first active layer 31 facing away from the base substrate 10, and wherein the first gate 32 is located between the first active layer 31, and both the first source 33 and the first drain 34; a planarization layer 60 located on the first (upper) side of the first active layer 31, and in a direction perpendicular to the base substrate 10, at least one insulating layer (51, 52) and a first organic area 1OA (Fig. A) disposed between a film layer where the first active layer 31 is located and the planarization layer 60, wherein the at least one insulating layer (51, 52) formed in the first organic area 1OA consists of organic material 52; wherein the display panel comprises a display area DA and a non-display area NDA, and wherein the first organic area 1OA is located in the display area DA (Figs. 6 and A; [0040-0058]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Li’s Fig. 6 annotated to show the details cited

In re Claim 2, Li discloses the  display panel of claim 1, wherein in the direction perpendicular to the base substrate 10, the first organic area 1OA extends into the at least one insulating layer 51 which is in contact with the first active layer 31, and wherein the first organic area 1OA is in contact with the planarization layer 60 (Fig. A).
In re Claim 6, Li discloses the  display panel of claim 1, further comprising a first conductive structure 34 and a second conductive structure 75, wherein at least one insulating layer   is provided between the first conductive structure 34 and the second conductive structure 75, wherein the second conductive structure 75 is located on a first (upper) side of the first conductive structure 64 facing toward the base substrate 10, and wherein the first conductive structure 34 is connected to the second conductive structure 75 through a via 601, wherein in the direction perpendicular to the base substrate 10, the via 601 extends into a same film layer as the first organic area 1OA (Fig. A).

Claims 1, 3-5, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2015/0060778 (corresponding to9 US 9,876,064).
In  re Claim 1, Kim discloses a display panel, comprising: a base substrate 101 (Fig. 5); a first transistor T, wherein the first transistor Y comprises a first active layer 109, a first gate 115s, a first source 127a, and a first drain 127b, wherein the first source 127a and the first drain 127b are located on a first (upper) side of the first active layer 109 facing away from the base substrate 101, and wherein the first gate 115a is located between the first active layer 109, and both the first source 127a and the first drain 127b; a planarization layer PL (Fig. B) located on the first (upper) side of the first active layer 109, and in a direction perpendicular to the base substrate 101, at least one insulating layer 147 and a first organic area 1OA disposed between a film layer where the first active layer 109 is located and the planarization layer PL, wherein the at least one insulating layer 147 formed in the first organic area 1OA consists of organic material; wherein the display panel comprises a display area AA and a non-display area PD, and wherein the first organic area 1OA is located in the display area AA (Figs. 4, 5, and B; [0072-0100]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Kim’s Fig. 5 annotated to show the details cited

In re Claim 3, Kim discloses the  display panel of claim 1, wherein in the direction perpendicular to the base substrate 101, a second organic area 2OA (Fig. B) is provided between the base substrate 101 and the planarization layer PL, and wherein an insulating layer 105 formed in the second organic area 2OA consists of organic material ([0074]); and in the direction perpendicular to the base substrate 104, at least one inorganic layer 107 ([0074]) is provided between the first organic area 1OA and the second organic area 2OA.
In re Claim 4, Kim discloses the  display panel of claim 3, wherein with the direction perpendicular to the base substrate 101 as a projection direction, the first organic area 1OA at least partially overlaps with the second organic area 2OA (Fig. B).
In re Claim 5, Kim discloses the display panel of claim 3, wherein with the direction perpendicular to the base substrate 101 as a projection direction, the first organic area 1OA does not overlap with the second organic area 2OA, and wherein at least one of the first organic area 1OA or the second organic area  overlaps with at least part of the first transistor T (Fig. B).
In re Claim 20, Kim discloses a display device, comprising the display panel, wherein the display panel (Fig. 5) comprises: a base substrate 101; a first transistor T, wherein the first transistor T comprises a first active layer 109, a first gate 115a, a first source 127a, and a first drain 127b, wherein the first source 127a and the first drain 127b are located on a first (upper) side of the first active layer 109 facing away from the base substrate 101, and wherein the first gate 115a is located between the first active layer 109, and both the first source 127a and the first drain 127b; a planarization layer PL (Fig. B) located on the first (upper) side of the first active layer 109, and in a direction perpendicular to the base substrate 101, at least one insulating layer 148 and a first organic area 1OA disposed between a film layer where the first active layer 109 is located and the planarization layer PL, wherein at least one insulating layer 147 formed in the first organic area 1OA consists of organic material ([0095]); wherein the display panel comprises a display area AA and a non-display area PD, and wherein the first organic area 1OA is located in the display area AA (Figs. 4, 5, and B; [0072-0100]).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2005/0197031 (corresponding to US 7,462,501).
In re Claim 1, Yamazaki discloses a display panel (Fig. 1), comprising: a base substrate 11; a first transistor 201, wherein the first transistor 201 comprises a first active layer (13, 15a,7a, 15b, 17b, 15d, 14), a first gate (19a, 19b), a first source 21, and a first drain 22, wherein the first source 21 and the first drain 22 are located on a first (upper) side of the first active layer (13, 15a,7a, 15b, 17b, 15d, 14) facing away from the base substrate 11, and wherein the first gate (19a, 19b) is located between the first active layer (13, 15a,7a, 15b, 17b, 15d, 14), and both the first source 21 and the first drain 22; a planarization layer 45 located on the first (upper) side of the first active layer (13, 15a,7a, 15b, 17b, 15d, 14), and in a direction perpendicular to the base substrate 11, at least one insulating layer 44 and a first organic area 1OA  disposed between a film layer where the first active layer (13, 15a,7a, 15b, 17b, 15d, 14) is located and the planarization layer 45, wherein the at least one insulating layer 44 formed in the first organic area 1OA consists of organic material 44 ([0081]); wherein the display panel comprises a display area DA (wherein  EL layer 37 located; marked as DA in Fig. C) and a non-display area 201, and wherein the first organic area 1OA is located in the display area DA (Figs. 1-6 and C; [0041-0222]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fig. C. Yamazaki’s Fig. 1 annotated to show the details cited

In re Claim 6, Yamazaki discloses the display panel of claim 1, further comprising a first conductive structure 46 and a second conductive structure 37, wherein at least one insulating layer 41 is provided between the first conductive structure 46 and the second conductive structure 37, wherein the second conductive structure 37is located on a first (lower) side of the first conductive structure 46 facing toward the base substrate 11, and wherein the first conductive structure 46 is connected to the second conductive structure 037  through a via V, wherein in the direction perpendicular to the base substrate 11, the via V extends into a same film layer as the first organic area 1OA (Fig. C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 6 above.
In re Claim 8, Yamazaki discloses the display panel of claim 6, further comprising a second transistor 202 (Fig. 1), wherein the second transistor 202 (marked as 2T in Fig. C) comprises a second active layer (32, 33, 34), a second gate 35, a second source 36, and a second drain 37, wherein the second active layer (32, 33, 34) is located on the first side of the first active layer (13, 15a,7a, 15b, 17b, 15d, 14); the second gate 35 is located on the first side of the first active layer (13, 15a,7a, 15b, 17b, 15d, 14); and wherein the first active layer (13, 15a,7a, 15b, 17b, 15d, 14) comprises silicon ([0139]).
Yamazaki does not specify that the second active layer (32, 33, 34)  comprises an oxide layer.
The difference between the Applicant’s claim 8 and Yamazaki’s reference is in the specified material used as the second active layer (32, 33, 34). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the an oxide layer as the second active layer (32, 33, 34), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 9, Yamazaki discloses the display panel of claim 8, wherein in the direction perpendicular to the base substrate 11, the first organic area 1OA is located on a first (upper) side of a film layer where the second active layer (32, 33, 34) is located facing away from the base substrate 11, and wherein at least one inorganic layer 41 is provided between the first organic area 1OA and the film layer where the second active layer (32, 33, 34) is located (Fig. C).
In re Claim 13, Yamazaki discloses the  display panel of claim 8, wherein with the direction perpendicular to the base substrate 11 as a projection direction, the first organic area 1OA (Fig. D) is located in an area outside the first transistor 201 and the second transistor 202, wherein the first organic area 1OA does not overlap with the first transistor 201, and wherein the first organic area 1OA does not overlap with the second transistor 202 (Fig. D).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Fig. D. Yamazaki’s Fig. 1 annotated to show the details cited

In re Claim 14, Yamazaki discloses the display panel of claim 8, wherein with the direction perpendicular to the base substrate 11 as a projection direction, the first organic area 1OA overlaps with at least part of the first transistor 201, and wherein the first organic area 1OA does not overlap with the second transistor 2T (Fig. C).

Allowable Subject Matter
Claims 7 and 10-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “the first signal line comprises a first sub-signal line and a second sub-signal line that are arranged in different layers and electrically connected to each other, and wherein the first sub-signal line is connected to the second sub-signal line through the hole, wherein the first sub-signal line is the first conductive structure, and the second sub-signal line is the second conductive structure”, in combination with limitations of Claims 1 and 6 on which it depends.
Claim 10 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “the first conductive structure is the second source or the second drain; and the second conductive structure is the second active layer”, in combination with limitations of Claims 1, 6, and 8 on which it depends.
Claim 11 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 11: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “the first conductive structure is a second-gate connection line, and the second conductive structure is the second gate; and the second-gate connection line is configured to provide a gate signal for the second gate”, in combination with limitations of Claims 1, 6, and 8 on which it depends.
Claim 12 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “the third gate is located on a second side of the second active layer facing toward the base substrate”, in combination with limitations of Claims 1, 6, and 8 on which it depends.
Claim 15 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 15: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 15 as: “the first organic area is located between the film layer where the first active layer is located and a film layer where the second active layer is located”, in combination with limitations of Claims 1, 6, and 8 on which it depends.
Claim 18 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “a third organic area are provided between the film layer where the first active layer is located and a film layer where the second active layer is located”, in combination with limitations of Claims 1, 6, and 8 on which it depends.
Claim 19 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 19: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 19 as: “at least one insulating layer and a fourth organic area are further provided between the base substrate and the film layer where the first active layer is located, wherein an insulating layer in the fourth organic area consists of organic material”, in combination with limitations of Claims 1, 6, and 8 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893